Citation Nr: 1618610	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

This matter was originally before the Board on appeal from a November 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, declined to reopen a claim of service connection for psychiatric disability.  In December 2011, a videoconference Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  In March 2012, the Board reopened the psychiatric disability claim and remanded the matter for additional development, to include providing the Veteran opportunity to submit private treatment records or releases for VA to obtain such records on his behalf.  [The March 2012 Board decision also dismissed service connection claims for mid-back, low back, bilateral knee, and left foot disabilities that were withdrawn by the Veteran; those matters are no longer before the Board.]  

This matter was again before the Board in May 2014, when it was dismissed as abandoned because the Veteran failed to provide the private treatment records or releases for VA to obtain the records on his behalf.  See 38 C.F.R. § 3.158.  The Veteran appealed that decision to the Court (where he was represented by an attorney), resulting in a September 2015 Joint Motion for Remand (JMR) by the parties.  A September 2015 Court Order remanded the matters for compliance with the instructions in the JMR.  In November 2015, the Board again remanded the matter for additional development consistent with the JMR; the matter has been returned to the Board.  (The November 2015 Board decision also remanded the matter of service connection for headaches.  That claim was granted in a January 2016 rating decision and is no longer before the Board.)  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

REMAND

At the outset, the Board recognizes that there have been three prior remands (from the Board and the Court) for additional development.  While the Board regrets the additional delay in resolving this matter (which has been pending on appeal since 2010), it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, see 38 C.F.R. § 3.159, and to comply with the terms of the JMR.  (The Board notes that the additional delay is due, in part, to the Veteran's failure to fully cooperate, the incomplete state of the record (as noted in the JMR), and a new theory of diagnosis/entitlement raised for the first time since the last prior remand.)

First, in the JMR, the parties agreed that when VA issued a November 2012 supplemental statement of the case (SSOC) less than one year after the Veteran was notified, in April 2012, that he had up to one year to provide for the record (or provide releases for VA to obtain on his behalf) records of identified private treatment he had received for the disabilities at issue, the Veteran may have believed he was precluded from cooperating by the premature issuance of the SSOC.  Following the last prior remand, VA again requested records/releases in November 2015.  In December 2015, the Veteran provided a release for records from one of his private treatment providers.  It is not clear from his communication whether he intended that to be the only release submitted, and VA did not seek clarification on this matter prior to issuing another SSOC in January 2016.  The Board finds that, under the terms of the JMR, to which both VA and the Veteran's attorney agreed, the Veteran MUST be provided with one full year to respond to any request for releases/records, unless he affirmatively states that he does not intend to provide anything further.  Failure to fully comply with this requirement on remand will result in a violation of the Court's holding in Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, the records obtained based on that release did not include previously identified records, to include those regarding treatment obtained within one year of separation from service (which may be critical to resolving the instant claim).  (See, e.g., May 2011 VA examination report, noting Veteran's assertion that he had depression diagnosed by Dr. D.S., a neurologist, in mid-1992.  (The Board notes that an Internet search suggests that Dr. D.S. is still in practice.))  The Veteran should be advised that if he does not respond, the inference will be that either the records do not exist, or that they do not support-but are against-his claim.

Second, on December 2015 VA examination, the Veteran reported - for the first time - certain stressors alleged to have occurred during basic training, and that he had been diagnosed with posttraumatic stress disorder (PTSD), possibly associated with the claimed in-service stressors.  Specifically, the Veteran has alleged that an ill woman who was forced to march required medical treatment and then died; that some people who had difficulty in physical training were assaulted ("blanket party") and one died; that an ill man was forced to go into the gas chamber and later died; that the Veteran was burned fixing a locker; and that the Veteran was abused by his drill sergeants.  Deaths of servicemen during training are eminently verifiable events, and verification of even one of the three deaths alleged would provide significant support for the credibility of the Veteran's accounts.  While the Veteran stated that he was not claiming service connection for PTSD, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board is bound to address the alleged diagnosis of PTSD in the context of the instant appeal for psychiatric disability.  On remand, the Veteran should be notified of the specific information that is needed [to allow for verification of his abuse stressor] and afforded opportunity to respond.  (The Board notes that if the alleged deaths are not verified, it would weigh against the Veteran's credibility.)

Finally, the December 2015 VA examination was conducted prior to receipt (the following month) of additional (relevant) private treatment records from 1998.  As the negative nexus opinion provided was premised, in part, on a lack of documented treatment prior to 2000, the Board finds that a new examination is required that addresses the 1998 private treatment records, as well as the additional evidentiary development ordered in this remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must ask the Veteran to identify all sources of postservice private evaluations/treatment he has received for psychiatric disability and to submit for the record complete records of such evaluations and treatment or provide release forms for VA to obtain such records on his behalf, to specifically include records from Dr. D.S. (a neurologist) and records of treatment for a 1997 lithium overdose (see December 2008 VA treatment record).  Development for the complete records from the providers identified must be exhaustive.  If records are not obtained because the provider is no longer in practice, or the records have been destroyed, the unavailability of records (and the steps taken to attempt to obtain them) must be documented for the record and the Veteran so notified (and advised that ultimately it is his responsibility to ensure that such records are received.)  

The Veteran must be provided one full year (from the time he is contacted) to respond to the request for records/releases by either providing records/releases for all identified providers or by affirmatively certifying that he has no additional records/releases to provide.  Failure to fully comply with this requirement on remand will violate the agreement by the parties to the Joint Motion and will constitute a Stegall violation. 

2.  The AOJ should also arrange for exhaustive development to verify the Veteran's alleged stressor events.  Specifically, the Veteran has alleged that: an ill woman who was forced to march required medical treatment and then died; some people who had difficulty in physical training were assaulted ("blanket party") and one died; an ill man was forced to go into the gas chamber and later died; the Veteran was burned fixing a locker; and the Veteran was abused by his drill sergeants.

The Veteran should be notified of the specific information that is needed to allow for verification of any stressors not independently capable of verification and afforded opportunity to respond.  Any response indicating that verification was not possible (records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make a formal finding for the record regarding the Veteran's alleged stressor events, indicating whether or not any are corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3.  After the above development is completed, the AOJ should also arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his variously diagnosed psychiatric disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disability found.  In so doing, please reconcile the current findings with the diagnoses of schizoaffective disorder, bipolar disorders I and II, major depressive disorder with psychotic features, generalized anxiety disorder, adjustment disorder, dysthymia, panic disorder with agoraphobia, PTSD, personality disorder not otherwise specified, and avoidant, passive, dependent, and borderline traits found in his VA treatment records/on prior examinations/in lay testimony.

(b)  Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to (incurred in or aggravated by) the Veteran's active service or service-connected headache disability?  For any psychiatric disability that is determined to not be related to active service or a headache disability, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

